Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I in the reply filed on 3/17/22 is acknowledged.

Claims 17, 23, 25, 27 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/17/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, 3, 6-10, 14, 16, 33, 35, 41, 55, 57 and 63 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “thin” in claims 1, 3, 6-10, 14, 16, 33, 35, 41, 55, 57 and 63 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim defines two thin shells but fails to set forth the term thin as it is used in the claim.  Although the thickness of such a shell is defined in one of the two shells, this does not set forth the scope of the term or the claim as a whole.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-10, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang in their publication “InP/ZnSe/ZnS quantum dots with strong dual emissions: visible excitonic emission and near-infrared surface defect emission and their application in in vitro and in vivo bioimaging”.
Regarding Claim 1 and 14:  Zhang teaches the creation of InP core QD’s having a diameter of 2.5 nm, a first shell of 1.5 monolayers of ZnSe having a thickness of 0.5 nm ([3.5-2.5]/2), a second shell of 1 monolayer of ZnS having a thickness of 0.25 nm ([4-3.5]/2; See Results and Discussion, Paragraph 5).  Zhang teaches quantum dots having emission within the disclosed range at 600 and 750 nm (See Figure 5).  The instant disclosure is silent in terms of the core diameter; however, as the emission of Zhang’s quantum dots  are within the same range as that which is disclosed, the core size of the disclosed material must at least overlap with the size of Zhang.  The emission spectrum of a quantum dot is based upon the size of the cores and various layers.  Materials of the same size, composition and structure necessarily have these same properties.

Zhang is silent in terms of measuring OD on a mass basis at a particular wavelength; however, the material of Zhang has at least an overlapping core size, shell thicknesses and is made of the same composition in the same structural orientation.  Materials of the same composition and structure must necessarily have the same properties.  As this is the case, the material of Zhang would necessarily have the OD  properties instantly claimed. 

Regarding Claim 3 and 6-10 and 16:  Zhang teaches that the core is InP, at least one thin shell is ZnSe having a thickness of 0.5 nm and another shell is ZnS having a thickness of 0.25 nm (See Results and Discussion).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 6-10, 14, 16, 33, 35, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ippen in US20170306227.
Regarding Claim 1, 14 and 33:  Ippen teaches the creation of quantum dots having an InP core (See Paragraph 23), a first shell comprising ZnSe, and a second shell comprising ZnS (See Paragraph 43-44).  At least one of the shells comprises between 2 and 10 monolayers of the shell material.  ZnSe and ZnS are generally regarded as having a monolayer thickness on the order of 0.3 nm (See Paragraph 88).  Thus at least one shell has a thickness between 0.6 and 3 nm (See Paragraph 48).  The other shell may have a thickness within the general teachings of Ippen and may be in the range from 0.05 to 3.5 nm (See Paragraph 113).  

Ippen is silent in terms of the optical density of the material at 450 nm on a per mass basis, only teaching normalized optical density.  However, Ippen teaches materials having the same composition, size and structure as those instantly claimed.  Materials of the same size and structure must necessarily have the same properties as those properties stem directly from the composition and structure of the material.  As this is the case, the claimed optical density properties would necessarily flow from the material of Ippen and would at least exhibit an overlapping range of values.  

Regarding Claim 33:  Ippen teaches that the core-shell nanostructures as described may be embedded in a matrix material such as an organic polymer.  An organic matrix material in the form of a matrix constitutes a resin (See Paragraph 162).

Regarding Claim 3 and 35:  Ippen teaches the creation of quantum dots having an InP core (See Paragraph 23)

Regarding Claim 6-10, 16 and 41:  Ippen teaches a first shell comprising ZnSe, and a second shell comprising ZnS (See Paragraph 43-44).  At least one of the shells comprises between 2 and 10 monolayers of the shell material.  ZnSe and ZnS are generally regarded as having a monolayer thickness on the order of 0.3 nm (See Paragraph 88).  This translates to at least one shell has a thickness between 0.6 and 3 nm (See Paragraph 48).  The other shell may have a thickness within the general teachings of Ippen and may be in the range from 0.05 to 3.5 nm (See Paragraph 113).  Thus Ippen teaches an overlapping range of shell thickness as those claimed.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping range to arrive at the invention as claimed.  

Claim(s) 55, 57, and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ippen in US20170306227 as applied to claim 1 and 33  above, and further in view of Liu in US20100276638.

Ippen teaches the creation of quantum dots having an InP core (See Paragraph 23), a first shell comprising ZnSe, and a second shell comprising ZnS (See Paragraph 43-44).  At least one of the shells comprises between 2 and 10 monolayers of the shell material.  ZnSe and ZnS are generally regarded as having a monolayer thickness on the order of 0.3 nm (See Paragraph 88).  Thus at least one shell has a thickness between 0.6 and 3 nm (See Paragraph 48).  The other shell may have a thickness within the general teachings of Ippen and may be in the range from 0.05 to 3.5 nm (See Paragraph 113).  

Ippen is silent in terms of the optical density of the material at 450 nm on a per mass basis, only teaching normalized optical density.  However, Ippen teaches materials having the same composition, size and structure as those instantly claimed.  Materials of the same size and structure must necessarily have the same properties as those properties stem directly from the composition and structure of the material.  As this is the case, the claimed optical density properties would necessarily flow from the material of Ippen and would at least exhibit an overlapping range of values.  

Ippen teaches that the core-shell nanostructures as described may be embedded in a matrix material such as an organic polymer.  An organic matrix material in the form of a matrix constitutes a resin (See Paragraph 162).

Ippen teaches that the polymer-quantum dot composite may be used in various 	devices such as a display device, backlight unit, or lighting unit, but is silent in terms of the structure of the composite.

However, Ippen sites various other references, which teach the creation and use of polymer-quantum dot composites.  Ippen specifically notes Liu, who teaches that quantum dots may be disposed in a polymeric resin by various means and in various geometries.  Liu teaches that the nanocrystal-polymer composite may be mixed and cast into a film such that the nanocrystals are embedded in the matrix (See Paragraph 114).  The thickness of the film can be adjusted such that it is useful in various optical devices.  Those of ordinary skill in the art would have found it obvious to dispose the material of Ippen in the form of a film in order to apply it to various devices, such as those shown in Figure 2 and 5-8 amongst others.  Those of ordinary skill would be motivated to apply the material of Ippen to conventional light emitting devices, such as those shown by Liu, in order to create applications for the quantum dot materials.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734